Opinion by
Tilson, J.
From a sample of the merchandise introduced in evidence it was agreed that it is in chief value of base metal. It was stated that the modifying phrase “valued above $5 per dozen pieces” in the French Trade Agreement (paragraph 1527 (c) (2)), applies with equal force to the specified articles, whether they are composed wholly or in chief value of metal other than gold or platinum, or whether they are set with and in chief value of precious or semiprecious stones, pearls, cameos, coral, amber, imitation precious or semiprecious stones, or imitation pearls. In view of the grammatical as well as legal rule as stated in section 409 of Lewis’ Sutherland Statutory Construction, the phrase “valued above $5 per dozen pieces” appearing at the end of the sentence in the paragraph under consideration was held to apply to ail the articles provided for in said paragraph 1527 (c) (2). The protests were therefore overruled.